DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1, 3-5, 9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hunt 2017/0181265) in view of (Trygubova 2017/0196121).
Regarding Claim(s) 1, 9; Hunt discloses a set top box (set top box-10-Fig. 1—as set forth by para.’s 0029-0031), comprising: a casing (as constituted by the set top box); a printed circuit board (PCB-12), and a heatsink assembly (heat sink assembly including a shield-16, thermal spacer defined by 22A and depression-21 and heat sink defined by 20—as depicted by Fig. 1) comprising a shield having at least one indentation in a surface thereof for positioning over a component attached to the printed circuit board (whereas shield-16 includes intendation-18 in a top surface positioned over a component 14 which is attached to the PCB); a thermally conductive spacer positioned on the at least one indentation on the shield (where thermal spacer 22A is disposed in direct thermal contact with the indentation-18—as set forth by para. 0032); and a heatsink positioned over the thermally conductive spacer and for fastening to the printed circuit board (where 20 is disposed over the spacer comprised by 22A and 21—as depicted by Fig. 1), the thermally conductive spacer has a thickness such that a top surface of the thermally conductive spacer extends above a height for the indentation providing a gap between the surface of the shield and the heatsink so the heatsink does not contact the shield when fastened to the printed circuit board (as constituted by 22A and 21, whereas 21 is depressed downward relative to other horizontal planes of 20 so as to define a height above the indentation-18, and a gap is between heat sink 20 and 16).  Except, Hunt does not explicitly disclose wherein a wall of the casing abuts a portion of a side of the printed circuit board.  However, Trygubova discloses wherein a wall of the casing abuts a portion of a side of the printed circuit board (as set forth by para. 0035—whereas a set top box includes a first portion 210 which constitutes a wall and is arranged on a circuit board—as depicted by Fig. 2A), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a wall of the set top box on the PCB since it was known in the art that upon fastening, the PCB is reliably positioned to ensure thermal contact is made between the component and the thermal spacer without undesired movement.

Regarding Claim 3; the heatsink assembly of claim 1, wherein the shield has a plurality of openings therethrough adjacent to the at least one indentation (as depicted by Fig. 1—whereas 16 includes openings through adjacent side portions perpendicular to a top surface thereof).  

Regarding Claim 4; Hunt discloses the heatsink assembly of claim 1, wherein the shield is coupled to a shield frame mounted on the printed circuit board (as depicted by Fig. 1—whereas the shield is mounted to a frame extending upward from the PCB and includes a corresponding shape to the shield).

Regarding Claim 5; Hunt discloses the heatsink assembly of claim 1, further comprising a thermal pad interposed between the component and the shield (where 22B is between 12 and 16).  

Regarding Claim 8; Hunt discloses the electronic device, comprising: the heatsink assembly of claim 1 (as constituted by set top box-1-para.’s 0029-0031).

Regarding Claim 11; the set top box of claim 9, wherein the shield has a plurality of openings therethrough adjacent to the at least one indentation (as depicted by Fig. 1—whereas 16 includes openings through adjacent side portions perpendicular to a top surface thereof).    

Regarding Claim 12; Hunt discloses the set top box of claim 9, wherein the shield is coupled to a shield frame mounted on the printed circuit board (as depicted by Fig. 1—whereas the shield is mounted to a frame extending upward from the PCB and includes a corresponding shape to the shield).

Regarding Claim 13; Hunt discloses the set top box of claim 9, further comprising a thermal pad interposed between the component and the shield (where 22B is between 12 and 16).  
Allowable Subject Matter
3.	Claims 6-8, and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6; the heatsink assembly of claim 1, further comprising at least one fastener that fastens the shield, thermally conductive spacer and heatsink to the printed circuit board. Regarding Claim 14; the set top box of claim 9, further comprising atleast one fastener to fasten the shield, thermally conductive spacer and heatsink to the printed circuit board. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 3-5, 9, 11-13, and 15 have been considered but are moot; whereas new rejections are hereby presented to read on the amended claim language, wherein the spacer positioned on a physical structure of the indentation and constitutes a different structure, whereas positioned within does not necessitate any contact with a physical structure.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835